I dissent. I think that his Honor erred when he said to the jury:
"And it is so often a mistaken idea as to this necessity that people go to work and shoot and kill others and come into Court and set up self-defense and seek to get juries to let them off, when really the facts do not make out any case of necessity."
In the case of the State v. Price, 103 S.C. 280,88 S.E. 295, this Court said: *Page 265 
"We desire to say in this connection that in the trial of a case of this sort it is unsafe, if not a dangerous thing, to tell a jury what another jury in another county, in another case, has done."
It seems to me that, if it is dangerous to refer to another case, it is still more dangerous to refer to what often happens. Besides, this statement, in my judgment, discredits self-defense.
MR. JUSTICE WATTS concurs in the dissenting opinion of MR. JUSTICE FRASER.